Title: From George Washington to Lieutenant Colonel Frederick Weissenfels, 31 March 1779
From: Washington, George
To: Weissenfels, Frederick


Sir
Head Quarters Middlebrook 31st March 1779.
I received your letter of the 9th Inst.; and should have acknowleged it sooner, had I not been prevented by a variety of business; and a report of your having gone to Philadelphia.
As the arrangement is not yet completed, I cannot say who it is will take the command of late Levingstons regiment. But Agreeable to the principles of rank recommended it can only be the oldest Lt Colonel.
In determining the matter on this ground, I would flatter myself that you will not find yourself in the least injured—or deprived of any rank to which you may be intitled.